UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 9, 2011 (August 8, 2011) MULTIPLAYER ONLINE DRAGON INC. (Exact name of registrant as specified in its charter) Commission File Number:000-54030 NEVADA (State or other jurisdiction of incorporation or organization) 14th Street, Suite 100 Bellevue, WA98006 (Address of principal executive offices, including zip code.) (800) 916-1354 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE. On August 8, 2011, we announced that we have accepted the resignation of Yuan Kun Deng as Director and Chairman of the Company effective August 5, 2011.Walter Brenner, President and CEO, wish to thank Mr. Deng for his support and wish him well in his new ventures. ITEM 9.01 EXHIBITS Exhibit Document Description Press release dated August 8, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 9th day of August, 2011. MULTIPLAYER ONLINE DRAGON INC. (the “Registrant”) BY: WALTER BRENNER Walter Brenner President, Principal Executive Officer, Principal Financial Officer and a member of the Board of Directors. -2-
